
	
		V
		111th CONGRESS
		1st Session
		H. R. 2644
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Boyd introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To waive the 35-mile rule to permit recognition of
		  Gadsden Community Hospital as a critical access hospital under the Medicare
		  Program.
	
	
		1.Waiver of 35-mile rule to
			 permit recognition of Gadsden Community Hospital as a critical access hospital
			 under the Medicare programGadsden Community Hospital operated by
			 Gadsden Hospital, Inc. in Quincy, Florida, is deemed to meet the requirement of
			 section 1820(c)(2)(B)(i)(I) of the Social Security Act (42 U.S.C.
			 1395i–4(c)(2)(B)(i)(I)) for purposes of obtaining designation as a critical
			 access hospital under the Medicare program.
		
